Citation Nr: 0404867	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits in the amount of $228 to the veteran's 
spouse was proper.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty service from September 1941 to 
January 1946 and was a prisoner-of-war (POW) from April 9, 
1942 to July 31, 1942.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, in which the veteran's spouse 
was granted an apportionment of the veteran's disability 
compensation benefits in the amount of $228 effective July 1, 
2002.  The veteran appealed that determination. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

A VCAA letter has not been issued with regard to the issue on 
appeal.  Accordingly, VA should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In addition, the veteran submitted new evidence is 
conjunction with his appeal.  This evidence has not been 
reviewed by the AOJ.

The veteran maintains that his spouse has income from rental 
property.  He should submit supporting documentation of the 
amount of this income.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that his wife has 
income from any source, he should submit 
it.  He should specifically submit 
supporting documentation of the amount of 
her income from rental properties.  The 
veteran's wife should be provided the 
opportunity to do the same.

2.  The veteran and his spouse should be 
sent an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The AOJ should determine whether the 
veteran purchased rental property for his 
wife (as claimed).  The AOJ should 
determine the occupancy rate and average 
annual income from the rental property.  
If necessary, a field investigation may 
be conducted.

4.  If upon completion of the requested 
actions, the issue on appeal remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include the issuance of a 
supplemental statement of the case 
addressing the new evidence of record.  
Contested claims procedures should 
continue to be followed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


